Case 2:19-cv-01116-TSZ Document 15-1 Filed 08/20/19 Page 1 of 29




         Exhibit A
       Case
        Case2:19-cv-01116-TSZ
             5:19-cv-01183-HNJ Document
                                Document15-1 Filed07/24/19
                                         1 Filed   08/20/19 Page
                                                             Page1 2ofof2829              FILED
                                                                                  2019 Jul-25 AM 09:58
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

GILLIAN CARUSONE , on behalf of              )
herself and all others similarly situated,   )
                                             )
      Plaintiff,                             )
                                             )
v.                                           ) CIVIL CASE NO. _____________
                                             )
NINTENDO OF AMERICA, INC.                    )
                                             )
      Defendant.                             )


                        CLASS ACTION COMPLAINT

      COMES NOW, Gillian Carusone, Plaintiff in the above-styled action, and

brings this action both individually and on behalf of the class of persons defined

below, files this Class Action Complaint against Nintendo of America, Inc., and

alleges as follows:

                                INTRODUCTION

      1.     This is a class action lawsuit brought against Nintendo of America, Inc.

(“Nintendo”) by Plaintiff on behalf of herself and similarly situated individuals who

purchased Nintendo Switch (“Switch”) game systems and extra Joy-Con controllers.

The Joy-Con Controllers that are part of the Switch contain a defect that can result

in the joystick moving or activating on its own (“drifting”) and manipulating game
       Case
        Case2:19-cv-01116-TSZ
             5:19-cv-01183-HNJ Document
                                Document15-1 Filed07/24/19
                                         1 Filed   08/20/19 Page
                                                             Page2 3ofof2829




play without manual operation by the user. This defect affects the video game play

on the device and thus compromises the Switch and Joy-Con controller’s core

functionality.

       2.    Defendant, which manufactured, marketed, and sold the Switch and

Joy-Con controllers, is aware of the defect through online consumer complaints,

complaints made by consumers to Defendant, and through its own pre-release

testing.

       3.    Yet, notwithstanding its knowledge of its manufacturing defect,

Defendant has failed to disclose the defect, routinely refuses to repair the joysticks

without charge when the defect manifests, and never disclosed this material defect

to consumers.

       4.    As a result of Defendant’s unfair, deceptive, and/or fraudulent business

practices, owners of Switches, including Plaintiff, have suffered an ascertainable

loss of money and/or property and/or value. As a result of the joystick defect and

the monetary costs associated with attempting to repair the game consoles, Plaintiff

and the Class have suffered injury in fact, incurred damages, and otherwise have

been harmed by Defendant’s conduct.

       5.    Accordingly, Plaintiff brings this action to redress Defendant’s

violations of Alabama consumer fraud statutes, negligent misrepresentation, breach

of implied warranty, unjust enrichment, and for violation of the federal Magnuson-
       Case
        Case2:19-cv-01116-TSZ
             5:19-cv-01183-HNJ Document
                                Document15-1 Filed07/24/19
                                         1 Filed   08/20/19 Page
                                                             Page3 4ofof2829




Moss Warranty Act.         Plaintiff seeks monetary relief for damages suffered,

declaratory relief as to the parties’ rights under Defendant’s warranty, and public

injunctive relief.

                          JURISDICTION AND VENUE

       6.     This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1332 of the Class Action Fairness Act of 2005 because: i) there are 100

or more class members, ii) there is an aggregate amount in controversy exceeding

$5,000,000, exclusive of interest and costs, and iii) there is minimal diversity

because at least one Plaintiff and one Defendant are citizens of different states. This

Court has supplemental jurisdiction over the state law claims pursuant to 28 U.S.C.

§ 1367.

       7.     Venue properly lies in this judicial district pursuant to 28 U.S.C. § 1391

because Defendant transacts business in this district and is subject to personal

jurisdiction in this district. Additionally, Defendant has advertised in this district

and has received substantial revenue and profits from its sales of its products,

including the Switch and Joy-Con controllers, in this district; therefore, a substantial

part of the events and/or omissions giving rise to the claims herein occurred, in part,

within this district.

       8.     This Court has personal jurisdiction over Defendant because it has

conducted substantial business in this judicial district and intentionally and
      Case
       Case2:19-cv-01116-TSZ
            5:19-cv-01183-HNJ Document
                               Document15-1 Filed07/24/19
                                        1 Filed   08/20/19 Page
                                                            Page4 5ofof2829




purposefully placed its products into the stream of commerce within Alabama and

throughout the United States.

                                    PARTIES

                                     Plaintiff

      9.    Plaintiff Gillian Carusone is a citizen of the state of Alabama.

      10.   On July 21, 2017, Ms. Carusone purchased a Nintendo Switch console,

including two Joy-Cons included with the system for $299.99.

      11.   After about 22 months of use, the left joy-stick on the included Joy-

Cons began registering movement without being manually controlled, or “drifting.”

This resulted in the Joy-Con being unusable for general gameplay.

      12.   By this time, the system and Joy-Cons were outside of the one-year

warranty included by Nintendo on any Switch console purchase. Ms. Carusone did

not send the defective Joy-Con in for an out-of-pocket repair.

      13.   As a result of this defect, Ms. Carsone had to purchase an entire set of

new Joy-Cons for $69.00 on July 4, 2019.

      14.   At the time she purchased her Switch, Ms. Carusone did not know about

the defect, and Nintendo did not disclose it to her. Had she known about the defect,

she would not have purchased her Switch or would have paid substantially less for

it.
           Case
            Case2:19-cv-01116-TSZ
                 5:19-cv-01183-HNJ Document
                                    Document15-1 Filed07/24/19
                                             1 Filed   08/20/19 Page
                                                                 Page5 6ofof2829




                                                     Defendant

           15.     Defendant Nintendo of America, Inc. is incorporated in Washington

State and maintains its principal place of business at 4600 150th Ave, NE, Redmond,

WA 98052.

           16.      Nintendo has and continues to advertise and sell its products, including

the Switch and Joy-Cons throughout Alabama.

                                                     FACTS

           17.     The Switch is a video gaming system and console launched by

Nintendo in March 2017. The Switch is a hybrid console that can be played both as

a portable handheld controller (similar to the popular “Game Boy,” also made by

Nintendo) or can be used as a stationary system with visuals playing on a user’s

television screen similar to a PlayStation or X-Box.

           18.     The Switch contains two wireless Joy-Con controllers, one on the right

and one on the left, which can either be connected to the console screen for portable

hand-held play, connected to a grip accessory to function like a traditional home

console, or detached altogether to function as individual controllers for two players.

The Joy-Con controllers are depicted in these images.1

           19.     The Joy-Con controllers each have a joystick and several buttons that

are used to control gameplay.


1
    https://www.nintendo.com/switch/system/ (last visited July 17, 2019).
        Case
         Case2:19-cv-01116-TSZ
              5:19-cv-01183-HNJ Document
                                 Document15-1 Filed07/24/19
                                          1 Filed   08/20/19 Page
                                                              Page6 7ofof2829




        20.   A new Switch starts at approximately $299.99 and includes one Joy-

Con controller set (one left Joy-Con and one right Joy-Con).

        21.   Additional Joy-Con controllers can be purchased for approximately

$79.99 for a pair or approximately $49.99 for an individual left or right controller.

        22.   The Joy-Con controllers are defective. Specifically, the joystick on the

Joy-Con suffers from a defect that results in it “drifting” on its own, i.e., affecting

gameplay as if it had been touched but without actually having been touched by the

user.

        23.   Drifting interferes significantly with gameplay. Since the entire

purpose of the Switch is to play video games and the purpose of the Joy-Con

specifically is to control the gameplay in those video games, the defect goes to the

device’s central functionality and results in the device failing to perform its essential

purpose.

        24.   Plaintiff’s experiences are by no means isolated or outlying

occurrences. Indeed, the internet is replete with examples of message boards and

other websites where consumers have complained of the exact same Joy-Con defect.

        25.   Many consumers report experiencing drift on multiple Joy-Con

controllers, including replacement controllers they purchased separately from their

Switches.
         Case
          Case2:19-cv-01116-TSZ
               5:19-cv-01183-HNJ Document
                                  Document15-1 Filed07/24/19
                                           1 Filed   08/20/19 Page
                                                               Page7 8ofof2829




        26.      Switch owners have publicly complained about the Joy-Con defect and

drift. The following are some of the complaints submitted on forums and social

media websites by Switch owners, which upon information and belief is monitored

by Defendant,2 (emphasis added):

Daniel328DT, Nintendo Support Forums, 11/17/17

        “I'm currently having problems with the left joycon analog stick. Whenever I
        power on my left joycon, the controller starts moving up even when I'm
        not touching the analog stick…”3

Kingtata10, Reddit, 6/11/18

        “[M]y original pair of Joy-Cons started drifting about a year after buying it at
        launch. I have 2 year warranty, so I went and replaced them. 3 months later
        and it started happening again…”4

CanyonWrn, Reddit, 7/28/18

        “I have been one of the unlucky individuals who has experienced excessive,
        long- term drift issues with all of my pairs of joy-cons. I own three pairs
        between two consoles. I have had to send joy-cons in for repair due to
        drifting eight times—sometimes, obviously, multiple times per joy-
        con…”5




2
  The following complaints are reproduced as they appear online. Any typographical errors are attributable to the
original author.
3
  https://en-americas-support.nintendo.com/app/social/questions/detail/qid/70928/~/left-joycon-
analog-stick-drifting-upwards
4
  https://www.reddit.com/r/NintendoSwitch/comments/8qbp78/left_joycon_analog_stick_drifting
5
  https://www.reddit.com/r/NintendoSwitch/comments/92pht5/we_really_shouldnt_discount_pe
ople_experiencing/
        Case
         Case2:19-cv-01116-TSZ
              5:19-cv-01183-HNJ Document
                                 Document15-1 Filed07/24/19
                                          1 Filed   08/20/19 Page
                                                              Page8 9ofof2829




Stelter6, GameFAQs Message Board, 12/2/18

        “[I] have two left joycons and the analog stick drifts on both of them. One
        drifts left and the other drifts up. Basically input registers without me touching
        the stick. This happens attached and unattached. I’m not sure if it’s my Switch
        or the joycons.”6

truthfullycorncob, Reddit, 12/4/18

        “[I] have two sets that are a year and a half old and are both starting to drift
        bad…”7

Josh, Stack Exchange, 1/13/19

        “About 2 weeks ago I noticed that the left analog stick on my Nintendo Switch
        Joy-Cons started "drifting", that is, without touching the stick (when it was
        centered) it would register as off-center causing characters in games to start
        randomly walking in various directions, frequently downward. This
        obviously makes playing games rather difficult…”8

CyberSai, IGN Boards, 3/14/19

        “My left joycon has a drifting control stick that constantly makes my
        character move in any game when I'm trying to stand still, or when I try
        to move in another direction it feels like a struggle. Obviously this is
        making playing a lot of games unplayable, and I don't feel like buying all new
        joycons for $60. How do you repair it on your own without sending it into
        Nintendo?”9




6
  https://gamefaqs.gamespot.com/boards/189706-nintendo-switch/77262127
7
  https://www.reddit.com/r/NintendoSwitch/comments/a30tm4/joy_cons_drifting/
8
  https://gaming.stackexchange.com/questions/344972/why-are-the-analog-sticks-on-my-nintendo-switch-
controllers-all-starting-to-drif/345047
9
  https://www.ign.com/boards/threads/how-to-fix-drifting-control-stick-in-left- joycon.455340618/
       Case
        Case2:19-cv-01116-TSZ
              5:19-cv-01183-HNJDocument 15-1
                                 Document    Filed07/24/19
                                          1 Filed  08/20/19 Page
                                                             Page910
                                                                   of of
                                                                      2829




Lizuka, Nintendo Life, 3/15/19

        “Both of mine have been drifting for a loooong time now. The right only
        slightly so for the longest time while the left got flat out unusable…then I
        bought a replacement and now the right is rapidly getting just as bad…”10

Chef_Brah, Reddit, 3/26/19

        “Every friend of mine and me have had drift issue with joycons. I just use
        pro controller now.”11

drewc406, Reddit, 4/3/19

        “[I] bought my Switch about 18 months ago…[I] noticed both sets of my joy
        cons begin giving me problems with drift on the left controller a couple
        months ago, and so I started to pay attention to all the complaints. It’s
        alarming that this is a known issue on an $80 controller, and yet Nintendo
        hasn’t said boo about it…[A]re we expected to throw away expensive
        controllers and just buy new ones, or pay Nintendo to fix their mistakes?”
        “How have these controllers not been recalled? It’s obviously a design flaw,
        so why not fix it? I am going to try and fix them myself, which I’ve seen work,
        but the fact that we have to try to do that is ridiculous…[I] can’t push down
        anymore, and that the drift has gotten so bad that even in the menu
        everything just goes straight to the top…”12

Lucky777, GameFAQs, 4/8/19

        “[T]he switch will be my last nintendo console thanks to joycon drift . . . never
        have [I] seen such poorly designed controllers…[I] will have to buy my 4th
        pair of joycons soon[.] [T]hose will end up drifting too[,] they always do…”13

10
   http://www.nintendolife.com/news/2019/07/guide_how_to_fix_a_drifting_nintendo_switch_joy-
con_analogue_stick
11
  https://www.reddit.com/r/NintendoSwitch/comments/b5z81z/how_to_fix_controller_drift_on_the_switch_joyc
ons/
12
  https://www.reddit.com/r/NintendoSwitch/comments/b972b2/the_left_joycon_failure_is_a_travesty_that_sho
uld/
13
   https://gamefaqs.gamespot.com/boards/189706-nintendo-switch/77626229
         Case
          Case2:19-cv-01116-TSZ
               5:19-cv-01183-HNJ Document
                                  Document15-1 Filed07/24/19
                                           1 Filed   08/20/19 Page
                                                               Page1011ofof2829




ikonino, Reddit, 5/18/19

         “My right joy-con is drifting hard and its a nightmare, any tips for fixing

it?”14

Razzy, Nintendo Life, 6/20/19

         “Four of my five joycons developed drifting problems, one only a month after
         purchase…”15

Imoctopusman, Reddit, 7/14/19

         “I have 8 joy cons and only 2 left ones don’t drift. It’s ridiculous. Had to
         buy a pro controller because of it.”16

         27.    Defendant is aware of the Joy-Con defect. In the first place, it has

received droves of complaints from consumers about this issue both directly from

consumers and through online forums and social media sites that it monitors.

         28.    As of July 23, 2019, the Nintendo Customer Support front page

included links to “Joy-Con Repair Setup,” “Joy-Con Troubleshooting,” and “Joy-

Con Control Sticks Are Not Responding or Respond Incorrectly.” 17 These are

shown before a visitor selects “Repairs.”




14
   https://www.reddit.com/r/NintendoSwitch/comments/bq9tq6/my_right_joycon_is_drifting_ha rd_and_its_a/
15
   http://www.nintendolife.com/news/2019/07/guide_how_to_fix_a_drifting_nintendo_switch_joy-
con_analogue_stick
16
  https://www.reddit.com/r/NintendoSwitch/comments/cczxwz/i_know_its_been_said_a_billion_times_but_nint
endo/?utm_source=share&utm_medium=ios_app
17
   https://www.nintendo.com/consumer/index.jsp
         Case
          Case2:19-cv-01116-TSZ
               5:19-cv-01183-HNJ Document
                                  Document15-1 Filed07/24/19
                                           1 Filed   08/20/19 Page
                                                               Page1112ofof2829




         29.   Defendant controls the manufacture, development, marketing, sales,

and support for the Switch and Joy-Con controllers.

         30.   Accordingly, Defendant was responsible for performing pre-release

testing on the Switch and Joy-Con controllers which should have alerted it to the

defect.

         31.   The Switch was first released in March 2017 and is still on the market

today.

         32.   Despite knowing about the Joy-Con defect, Defendant continues to

market and sell the Switch and Joy-Con controllers (through third-party retailers)

without disclosing the defect.

         33.   Defendant could easily disclose the defect to potential consumers in any

number of ways, including on the product’s packaging or its set-up screen.

         34.   When a consumer experiences the defect and contacts Defendant,

Defendant routinely refuses to offer any sort of fix free of charge when the Joy-Cons

are outside of warranty.

         35.   Due to Defendant’s actions, Switch owners have suffered damages in

the form of loss of use of the essential purpose and central functionality of their

Switches and Joy-Con controllers, diminution of value of their Switches, and lost

time and expense involved in contacting Nintendo and retailers about the problem.
      Case
       Case2:19-cv-01116-TSZ
            5:19-cv-01183-HNJ Document
                               Document15-1 Filed07/24/19
                                        1 Filed   08/20/19 Page
                                                            Page1213ofof2829




                        CLASS ACTION ALLEGATIONS

      36.     This action is brought, and may properly proceed, as a class action,

pursuant to Rule 23(a) and 23(b)(2) and (3) of the Federal Rules of Civil Procedure.

      37.     Plaintiff seeks certification of a Class defined as follows:

              Alabama Class:

              All residents of the state of Alabama who purchased a Nintendo Switch
              console or Joy-Con controllers.

      38.     Excluded from the Class is Defendant, its affiliates, employees, officers

and directors, persons or entities that purchased Switches or Joy-Con controllers for

resale, and the Judge(s) assigned to this case. Plaintiff reserves the right to modify,

change, or expand the class definitions if discovery and/or further investigation

reveal that they should be expanded or otherwise modified.

      39.     Numerosity: The Class is so numerous that joinder of all members is

impracticable. While the exact number and identities of individual members of the

Class is unknown at this time, such information being in the sole possession of

Defendant and obtainable by Plaintiffs only through the discovery process, Plaintiff

believes, and on that basis alleges, that at least tens of thousands of Switches and

Joy-Con controllers have been sold nationwide, a good number of that by residents

of Alabama.
      Case
       Case2:19-cv-01116-TSZ
            5:19-cv-01183-HNJ Document
                               Document15-1 Filed07/24/19
                                        1 Filed   08/20/19 Page
                                                            Page1314ofof2829




      40.      Existence/Predominance of Common Questions of Fact and Law:

Common questions of law and fact exist as to all members of the Class. These

questions predominate over the questions affecting individual Class members.

These common legal and factual questions include, but are not limited to:

            a. whether Defendant engaged in the conduct alleged herein;

            b. whether the Joy-Con controllers are defective;

            c. whether Defendant placed the Switch and Joy-Con controllers into the

stream of commerce in the United States without knowledge of the defect;

            d. whether Defendant knew or should have known of the defect, and if so,

how long it knew of this defect;

            e. when Defendant became of aware of the defect, if it became aware;

            f. whether Defendant knowingly failed to disclose the existence and cause

of the defect;

            g. whether Defendant’s conduct alleged herein violates consumer

protection statutes, false advertising laws, warranty laws, and other laws asserted

herein;

            h. whether Plaintiff and Class Members overpaid for their Switches and/or

Joy-Con controllers in light of the defect;

            i. whether Plaintiff and Class Members have suffered an ascertainable

loss as a result of the loss of their Switch’s functionality;
      Case
       Case2:19-cv-01116-TSZ
            5:19-cv-01183-HNJ Document
                               Document15-1 Filed07/24/19
                                        1 Filed   08/20/19 Page
                                                            Page1415ofof2829




            j. whether Plaintiff and Class Members are entitled to damages, including

punitive damages, as a result of Defendant’s conduct alleged herein, and if so, the

amount or proper measure of those damages; and

            k. whether Plaintiff and Class Members are entitled to equitable relief,

including but not limited to restitution and/or injunctive relief as provided for under

Alabama law.

      41.      Typicality: Plaintiff’s claims are typical of the claims of the Class since

Plaintiff purchased a Switch and/or Joy-Con controllers, as did each member of the

Class. Plaintiff and Class members were injured in the same manner by Defendant’s

uniform course of conduct alleged herein. Plaintiff and all Class members have the

same claims against Defendant relating to the conduct alleged herein, and the same

events giving rise to Plaintiff’s claims for relief are identical to those giving rise to

the claims of all Class Members. Plaintiff and all Class members sustained monetary

and economic injuries including, but not limited to, ascertainable losses arising out

of Defendant’s wrongful conduct in selling and failing to remedy defective Joy-Con

controllers. Plaintiff is advancing the same claims and legal theories on behalf of

herself and all absent Class Members.

      42.      Adequacy: Plaintiff is an adequate representative for the Class because

her interests do not conflict with the interests of the Class that she seeks to represent.

Plaintiff has retained counsel competent and highly experienced in complex class
      Case
       Case2:19-cv-01116-TSZ
            5:19-cv-01183-HNJ Document
                               Document15-1 Filed07/24/19
                                        1 Filed   08/20/19 Page
                                                            Page1516ofof2829




action litigation—including consumer fraud class action cases—and they intend to

prosecute this action vigorously. The interests of the Class will be fairly and

adequately protected by Plaintiff and her counsel.

      43.    Superiority: A class action is superior to all other available means of

fair and efficient adjudication of the claims of Plaintiff and members of the Class.

The injury suffered by each individual Class member is relatively small in

comparison to the burden and expense of individual prosecution of the complex and

extensive litigation necessitated by Defendant’s conduct. It would be virtually

impossible for members of the Class individually to redress effectively the wrongs

done to them by Defendant. Even if Class members could afford such individual

litigation, the court system could not. Individualized litigation presents a potential

for inconsistent or contradictory judgments. Individualized litigation increases the

delay and expense to all parties, and to the court system, presented by the complex

legal and factual issues of the case. By contrast, the class action device presents far

fewer management difficulties, and provides the benefits of single adjudication, an

economy of scale, and comprehensive supervision by a single court. Upon

information and belief, members of the Class can be readily identified and notified.

      44.    Defendant has acted, and refuses to act, on grounds generally applicable

to the Class, thereby making appropriate final equitable and injunctive relief with

respect to the Class as a whole.
      Case
       Case2:19-cv-01116-TSZ
            5:19-cv-01183-HNJ Document
                               Document15-1 Filed07/24/19
                                        1 Filed   08/20/19 Page
                                                            Page1617ofof2829




                             CLAIMS FOR RELIEF

                                COUNT 1
            VIOLATION OF MAGNUSON-MOSS WARRANTY ACT
                    15 U.S.C. §§ 2301, et seq. (“MMWA”)

      45.    Plaintiff incorporates by reference each preceding and succeeding

paragraph as though fully set forth at length herein.

      46.    Plaintiff and Class members are “consumers” within the meaning of the

MMWA, 15 U.S.C. § 2301(3).

      47.    Defendant is a “supplier” and “warrantor” within the meaning of the

MMWA, 15 U.S.C. § 2301(4)-(5).

      48.    The Switch and Joy-Con controllers are “consumer products” within

the meaning of the MMWA, 15 U.S.C. § 2301(1).

      49.    15 U.S.C. § 2310(d) provides a cause of action for any consumer who

is damaged by the failure of a warrantor to comply with a written or implied

warranty.

      50.    Defendant’s express warranties are written warranties within the

meaning of the MMWA, 15 U.S.C. § 2301(6). The Switch’s implied warranties are

covered under 15 U.S.C. § 2301(7).

      51.    Defendant breached its express and written warranties as described in

more detail above and below. Without limitation, the Joy-Con controllers are
      Case
       Case2:19-cv-01116-TSZ
            5:19-cv-01183-HNJ Document
                               Document15-1 Filed07/24/19
                                        1 Filed   08/20/19 Page
                                                            Page1718ofof2829




defective and fail to operate as represented and warranted by Defendant and

replacement devices are also subject to the same defect.

      52.    Plaintiff and the other Class members have had sufficient direct

dealings with either Defendant or its agents to establish privity of contract between

Defendant, on one hand, and Plaintiff and each of the other Class members on the

other hand. Nonetheless, privity is not required here because Plaintiff and each of

the other Class members are intended third- party beneficiaries of contracts between

Defendant and their third-party retailers, and specifically, of Defendant’s implied

warranties. The third-party retailers were not intended to be the ultimate consumers

of the Switches and Joy-Con controllers and have no rights under the warranty

agreements provided with the products; the warranty agreements were designed for

and intended to benefit the consumers only.

      53.    Affording Defendant a reasonable opportunity to cure its breach of

written warranties would be unnecessary and futile here. Indeed, Plaintiff has

already done so, and Defendant has failed to eliminate the defect.

      54.    At the time of sale or lease of each Switch and Joy-Con controller

Defendant knew, should have known, or was reckless in not knowing of its

misrepresentations and omissions concerning the Joy-Con controller’s inability to

perform as warranted, but nonetheless failed to rectify the situation and/or disclose

the defect. Under the circumstances, the remedies available under any informal
       Case
        Case2:19-cv-01116-TSZ
             5:19-cv-01183-HNJ Document
                                Document15-1 Filed07/24/19
                                         1 Filed   08/20/19 Page
                                                             Page1819ofof2829




settlement procedure would be inadequate and any requirement that Plaintiff resort

to an informal dispute resolution procedure under the MMWA and/or afford

Defendants a reasonable opportunity to cure its breach of warranties is excused and

thereby deemed satisfied.

       55.    The amount in controversy of Plaintiff’s individual claims meets or

exceeds the sum of $25. The amount in controversy of this action exceeds the sum

of $50,000, exclusive of interest and costs, computed on the basis of all claims to be

determined in this lawsuit.

       56.   Plaintiff individually and on behalf of the other Class members, seeks

all damages permitted by law in an amount to be proven at trial.

                               COUNT II
                     BREACH OF EXPRESS WARRANTY

       57.   Plaintiff incorporates by reference each preceding and succeeding

paragraph as though fully set forth at length herein.

       58.   Defendant is a “merchant” as defined under the Uniform Commercial

Code (“UCC”).

       59.   The Switches and Joy-Con controllers are “goods” as defined under the

UCC.

       60.   Defendant expressly warranted that the Switches and Joy-Con

controllers were of high quality and, at a minimum, would actually work properly.
      Case
       Case2:19-cv-01116-TSZ
            5:19-cv-01183-HNJ Document
                               Document15-1 Filed07/24/19
                                        1 Filed   08/20/19 Page
                                                            Page1920ofof2829




Defendant specifically warranted attributes and general functionality of the Switches

and Joy-Con controllers.

      61.    Defendant also expressly warranted that it would repair and/or replace

defects in material and/or workmanship free of charge that occurred during the

applicable warranty periods.

      62.    Defendant breached its warranties by selling to Plaintiff and the Class

members the Switches and Joy-Con controllers with a known defect, and which are

not of high quality, and are predisposed to fail prematurely and/or fail to function

properly. Defendant also breached its warranty by failing to provide an adequate

repair when contacted by Plaintiff and the Class members following manifestation

of the defect.

      63.    These warranties formed the basis of the bargain that was reached when

Plaintiff and other Class members purchased Switches and Joy-Con controllers.

      64.    As a result of Defendant’s actions, Plaintiff and Class members have

suffered economic and other related damages.

      65.    Plaintiff and the Class members have complied with all obligations

under the warranty, or otherwise have been excused from performance of said

obligations as a result of Defendant’s conduct described herein.
       Case
        Case2:19-cv-01116-TSZ
             5:19-cv-01183-HNJ Document
                                Document15-1 Filed07/24/19
                                         1 Filed   08/20/19 Page
                                                             Page2021ofof2829




                        COUNT III
  BREACH OF THE IMPLIED WARRANTY OF MERCHANTABILITY

       66.   Plaintiff incorporates by reference each preceding and succeeding

paragraph as though fully set forth at length herein.

       67.   Defendant is a “merchant” as defined under the UCC.

       68.   The Switches and Joy-Con controllers are “goods” as defined under the

UCC.

       69.   A warranty that Switches and Joy-Con controllers were in

merchantable quality and condition is implied by law in transactions for the purchase

of Switches and Joy-Con controllers. Defendant impliedly warranted that the

Switches and Joy-Con controllers were of good and merchantable condition and

quality, fit for their ordinary intended use, including with respect to reliability,

operability, and substantial freedom from defects.

       70.   The Switches and Joy-Con controllers, when sold, and at all times

thereafter, were not in merchantable condition and are not fit for the ordinary

purpose for which they are used. The Joy-Con defect renders the devices

unmerchantable, as they are unreliable, partially or fully inoperable, and not

substantially free from defects.
      Case
       Case2:19-cv-01116-TSZ
            5:19-cv-01183-HNJ Document
                               Document15-1 Filed07/24/19
                                        1 Filed   08/20/19 Page
                                                            Page2122ofof2829




      71.    Defendant was provided notice of the issues complained of herein by

numerous complaints filed against them, including the instant lawsuit, within a

reasonable amount of time.

      72.    Plaintiff and the other Class members have had sufficient direct

dealings with either Defendant or its agents to establish privity of contract between

Defendant on one hand, and Plaintiff and each of the Class members on the other

hand. Nonetheless, privity is not required here because Plaintiff and each of the Class

members are intended third-party beneficiaries of contracts between Defendant and

its third-party retailers, and specifically, of Defendant’s implied warranties. The

dealers were not intended to be the ultimate consumers of the devices and have no

rights under the warranty agreements; the warranty agreements were designed for

and intended to benefit the consumers only.

      73.    As a direct and proximate result of the breach of said warranties,

Plaintiff and Class members were injured, and are entitled to damages.

                             COUNT IV
            VIOLATION OF THE ALABAMA DECEPTIVE TRADE
               PRACTICES ACT (Ala. Code 1975 § 8-19-1 et seq.)

      74.    Plaintiff incorporates by reference each preceding and succeeding

paragraph as though fully set forth at length herein.

      75.    Defendant’s misrepresentations as to the quality of Switches and Joy-

Con controllers and failure to disclose the Joy-Con defect violated the ALABAMA
      Case
       Case2:19-cv-01116-TSZ
            5:19-cv-01183-HNJ Document
                               Document15-1 Filed07/24/19
                                        1 Filed   08/20/19 Page
                                                            Page2223ofof2829




DECEPTIVE TRADE PRACTICES ACT (“ADTPA”) in that Defendant misrepresented

that its products were of a particular standard, quality, and/or grade when they were

of another (ALA. CODE § 8-19-5(7)).

      76.    Defendant’s misrepresentations and omissions were material to

Plaintiff and Class members such that a reasonable person would consider them

important in deciding whether to purchase Switches and/or Joy-Con controllers, and

had Plaintiff and Class members known the truth, they would have acted differently.

      77.    Plaintiff and Class members learned of the breach of the ADTPA less

than two years ago.

      78.    As a direct and proximate result of Defendant’s violation of the

ADTPA, Plaintiff and Class members suffered economic damages including, but not

limited to, payment for additional Joy-Con controllers or payment for repair of Joy-

Con controllers, loss of enjoyment of Switches and Joy-Cons due to the Joy-Con

defect, and devaluation of Switches and Joy-Con controllers due to the Joy-Con

defect.

      79.    Pursuant to ALA CODE § 8-19-10, Plaintiff and Class members are

entitled to up to three times actual damages at the court’s discretion, injunctive relief,

and costs of action and attorneys fees.
      Case
       Case2:19-cv-01116-TSZ
            5:19-cv-01183-HNJ Document
                               Document15-1 Filed07/24/19
                                        1 Filed   08/20/19 Page
                                                            Page2324ofof2829




                         COUNT V
      UNJUST ENRICHMENT (PLEADING IN THE ALTERNATIVE)

      80.    Plaintiff repeats and realleges the allegations above as if fully set forth

herein.

      81.    This claim is pleaded in the alternative to the other claims set forth

herein.

      82.    As the intended and expected result of its conscious wrongdoing,

Defendant has profited and benefited from the purchase of Switches or Joy-Con

controllers with the defect.

      83.    Defendant has voluntarily accepted and retained these profits and

benefits, with full knowledge and awareness that, as a result of Defendant’s

misconduct alleged herein, Plaintiff and the Class were not receiving devices of the

quality, nature, fitness, or value that had been represented by Defendant, and that a

reasonable consumer would expect. Specifically, Plaintiff and the Class members

expected that when they purchased their devices, they would not be equipped with a

defective joystick that would interfere with gameplay.

      84.    Defendant has been unjustly enriched by its fraudulent, deceptive,

unlawful, and unfair conduct, and its withholding of benefits and unearned monies

from Plaintiff and the Class, at the expense of these parties.
      Case
       Case2:19-cv-01116-TSZ
            5:19-cv-01183-HNJ Document
                               Document15-1 Filed07/24/19
                                        1 Filed   08/20/19 Page
                                                            Page2425ofof2829




      85.    Equity and good conscience militate against permitting Defendant to

retain these profits and benefits.

                        COUNT VI
     DECLARATORY RELIEF (PLEADING IN THE ALTERNATIVE)

      86.    Plaintiff repeats and realleges the allegations above as if fully set forth

herein.

      87.    This claim is pled in the alternative to the other claims set forth herein.

      88.    Defendant manufactured, produced, tested, inspected, marketed,

distributed, and sold the Switch and Joy-Con controllers, which contain the defect

as described herein.

      89.    There exists an actual controversy, over which this Court has

jurisdiction, between Plaintiff and Defendant concerning their respective rights,

duties and obligations for which Plaintiff desires a declaration of rights under

Defendant’s warranty. Pursuant to 28 U.S.C. § 2201, this Court may declare the

rights and legal relations of any interested party seeking such declaration, whether

or not further relief is or could be sought.

      90.    Defendant warrants and advertises the reliability and workmanship of

the Switch and Joy-Cons. Plaintiff contends that Defendant breached its warranties

to Plaintiff and the Class members when they received their Switches and Joy-Cons
      Case
       Case2:19-cv-01116-TSZ
            5:19-cv-01183-HNJ Document
                               Document15-1 Filed07/24/19
                                        1 Filed   08/20/19 Page
                                                            Page2526ofof2829




at the time of the purchase that were worth less than what was promised by

Nintendo’s warranties.

      91.    Defendant’s warranties explicitly warrant materials and workmanship

and do not disclaim or exclude the defect or the type of damage suffered as a result

of the defect in the Joy- Cons.

      92.    Plaintiff seeks a declaration of the parties’ respective rights, duties and

obligations under Defendant’s warranty and other promises made by Defendant

related to the quality and workmanship of the Switches and Joy-Cons, and

specifically that Plaintiff and the Class members are entitled to recover their out-of-

pocket expenses related to repairs and/or replacement of their defective and

unworkmanlike Switches and Joy-Cons under Defendant’s warranty.

      93.    Specifically, Plaintiff seeks a declaratory judgment that Defendant’s

warranty provides coverage for, and is to be read to include coverage for, repair or

replacement of Joy- Cons that experience the defect.           Plaintiff also seeks a

declaratory judgment that nothing in Defendant’s warranty disclaims or excludes

warranty coverage for the defect described herein.

      94.    A judicial declaration is necessary in order that Plaintiff and the Class

members may ascertain their rights and duties under Defendant’s warranty. At this

time, Plaintiff and the Class members have Switches and Joy-Cons that were

defective upon purchase, and/or continue to remain defective.
      Case
       Case2:19-cv-01116-TSZ
            5:19-cv-01183-HNJ Document
                               Document15-1 Filed07/24/19
                                        1 Filed   08/20/19 Page
                                                            Page2627ofof2829




      95.    Plaintiff and Class members suffered damages at the time of their

purchase and have paid or will have to pay future repair and/or replacement costs as

a direct result of the Defect in the Joy-Cons.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, on behalf of herself and all others similarly situated,

hereby requests that this Court enter an Order against Defendant providing the

following:

      A.     Certification of the proposed Class, appointment of Plaintiff and her

counsel to represent the proposed Class, and notice to the proposed Class to be paid

by Defendant;

      B.     An order temporarily and permanently enjoining Defendant from

continuing the unlawful, deceptive, fraudulent, and unfair business practices alleged

in this Complaint;

      C.     Injunctive relief in the form of a recall or free replacement program;

      D.     Equitable relief in the form of buyback of the devices;

      E.     Costs, restitution, damages, including punitive damages, penalties, and

disgorgement in an amount to be determined at trial;

      F.     An Order requiring Defendant to pay both pre- and post-judgment

interest on any amounts awarded;

      G.     An award of costs and attorneys’ fees; and
      Case
       Case2:19-cv-01116-TSZ
            5:19-cv-01183-HNJ Document
                               Document15-1 Filed07/24/19
                                        1 Filed   08/20/19 Page
                                                            Page2728ofof2829




      H.    Such other or further relief as may be appropriate.

                                JURY DEMAND

      Plaintiff and Class members demand a trial by jury pursuant to Federal Rule

of Civil Procedure 38(b).

            Respectfully submitted this 24th day of July, 2019.

                                            s/ Eric J. Artrip
                                            Eric J. Artrip (ASB-9673-I68E)
                                            MASTANDO & ARTRIP, LLC
                                            Attorneys for the Plaintiff
                                            301 Washington St., Ste 302
                                            Huntsville, Alabama 35801
                                            Phone: (256) 532-2222
                                            Fax: (256) 513-7489
                                            artrip@mastandoartrip.com
      Case
       Case2:19-cv-01116-TSZ
            5:19-cv-01183-HNJ Document
                               Document15-1 Filed07/24/19
                                        1 Filed   08/20/19 Page
                                                            Page2829ofof2829




Defendant to be served via Certified Mail:

Nintendo of America, Inc.
c/o C. T. Corporation System
2 North Jackson St., Ste 605
Montgomery, AL 36104
